PER CURIAM.
Appellant was convicted for purchasing cocaine within 1,000 feet of a school and possession of cocaine, and sentenced to three and one-half years’ imprisonment. Carawan v. State, 515 So.2d 161 (Fla. 1987), applies, making dual convictions and sentences inappropriate. Accordingly, the conviction and sentence for possession of cocaine as charged in Count II are reversed and vacated, and the cause is remanded for resentencing solely on Count I, purchasing cocaine within 1,000 feet of a school.
Affirmed in part and reversed in part, with directions.
DOWNEY, DELL and GARRETT, JJ., concur.